      Case 1:17-cv-07374-DAB Document 58 Filed 08/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
L & Leung Leatherware Limited,

                     Plaintiff,

            v.                                     17 Civ. 7374 (DAB)
                                                           ORDER
Collection XIIX Ltd. et al.,

                    Defendants.
------------------------------------------X
DEBORAH A. BATTS, United States District Judge.



    On April 12, 2018 the Court signed a Scheduling Order in

this matter. (ECF No. 30.) Discovery was to close on September

28, 2018 and notification of dispositive motions was to be given

on October 31, 2018. The Parties sought five extensions.

Discovery ended on May 13, 2019.

    According to the April 12, 2018 Scheduling Order, “if an

adjournment is granted, then all subsequent events are

simultaneously adjourned in the same timing sequence as set forth

above, except scheduled conferences, which are adjourned sine

die.” (ECF No. 30 p. 2.) Based on the final closure of discovery,

notification of dispositive motions was due on June 15, 2019.

    The question of this Court’s jurisdiction has never been

resolved. Within 30 days of the date of this Order, the Moving

Party regarding jurisdiction shall file its motion; 20 days
         Case 1:17-cv-07374-DAB Document 58 Filed 08/15/19 Page 2 of 2



thereafter, the Respondent shall file its response; 10 days

later, the Moving Party may reply.

    THERE SHALL BE NO EXTENSIONS ON THIS SCHEDULE. Failure to

comply shall result in dismissal of this case for failure to

prosecute.


SO ORDERED.


DATED:       August 15, 2019
             New York, New York




                                     -2-
